DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0018744 to “LaFarre.”
Claim 1: LaFarre discloses a holding apparatus configured for electrostatic holding of a component, comprising: a base body (100 [object holder], Fig. 18, 20) with at least one base body plate (100a [main body]), a plurality of protruding burls (106 [projections]) which are arranged on an upper side of the base body plate (upper side of 100a) and end faces (28 [end faces]) of which span a burls (106) support plane for a support of the component (W [wafer], para. [0114]), and an electrode device (22, 34-36) which is arranged in layered form in spacings between the burls (spacings between 106’s) and has an insulator layer (35 [second further layer/SiOx layer]) which is connected to the base body plate (100a, para. [0119]), an electrode layer (34 [first further layer/metal lines], para. [0117]) and a dielectric layer (22 [first layer/electrical isolation layer], see para. [0099]) made from an inorganic dielectric (SiO2 is known to be an inorganic dielectric), wherein the electrode layer (34) is arranged between the insulator layer (35) and the dielectric layer (22, see Fig. 18-20). 
LaFarre discloses wherein a pre-determined gap spacing is set between the burls support plane and an upper side of the dielectric layer (see para. [0127]), and the electrode device (22, 34-36) has a plurality of openings (see Fig. 19 where openings are shown) and is arranged on the upper side of the base body plate (100a, see fig. 18-20) between the burls (106) such that the burls (106) protrude through the openings (see Fig. x, para. [0119]) and is connected with an adhesive (32) to the upper side of the base body (100a) between the burls (106, para. [0117-0122]), and the electrode device (22, 34-36) is at least partially embedded in the adhesive (32, see Fig. 18), and in the openings (see fig. 18-20), a spacing between the burls (106) and the electrode device (22, 34-36) is filled with the adhesive (32, see fig. 18).
Claim 3: LaFarre discloses wherein the adhesive (32, Fig. 13, 18, LaFarre) comprises at least one of benzocyclobutene, prepolymerized benzocyclobutene, a parylene plastics material, a polyimide plastics material and a polyethylene terephthalate plastics material (see para. [0102]).
Claim 4: LaFarre discloses wherein the electrode layer (34, Fig. 18-20, LaFarre) is separated from the openings by insulation sections (22, 35).
Claim 5: LaFarre discloses wherein the base body plate (100a, Fig. 18, LaFarre) comprises SiSiC or SSiC ceramic material (para. [0088]).
Claim 6: LaFarre discloses wherein the burls (106, Fig. 18, LaFarre) are integrally connected to the base body plate (100a, see para. [0124]).
Claim 7: LaFarre discloses wherein the electrode layer (34, Fig. 18-20, LaFarre) comprises a metal, a metal alloy, a semiconductor material or an electrically conductive ceramic material (see para. [0117-0118]).
Claim 8:
Claim 9: LaFarre discloses being configured for the electrostatic holding of a semiconductor wafer (para. [0093], LaFarre).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFarre as applied to claims 1, 3-9 above, and further in view of US 4,502,094 to “Lewin.”
Claim 2: LaFarre does not disclose wherein a surface of the adhesive and of the dielectric layer are formed aligned with one another between the burls, so that the gap spacing is formed between the burls support plane and a surface of the adhesive and the dielectric layer. Yet LaFarre discloses in alternative embodiment, applying the adhesive to the main body (100a) in the region between the projections and the composite structure (para. [0102]). 
However Lewin teaches applying a dielectric insulating layer (30, Fig. 3) and then machining it back flat so that it does not protrude above the surface of the support (29 of 25/23), for the purpose of the wafer (1) being spaced apart from the layer (30) to secure the wafer for processing (col. 5, lines 65-67) and/or simplifying manufacture of the electrostatic chuck (col. 3, lines 17-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filling and aligning of components as taught by Lewin with motivation to space apart the wafer from the layer and/or simplifying manufacture of the electrostatic chuck.
Claims 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0018744 to “LaFarre.”
Regarding Claims 10-15 of the product by process limitations below, determination of patentability is based on the product itself and not on the method of its production (MPEP 2113).
Claim 10: LaFarre discloses a method for producing a holding apparatus configured for electrostatic holding of a component (para. [0087]), comprising the steps:
producing a base body (100a [main body]) which has at least one base body plate (100a) and a plurality of protruding burls (106 [projections]) which are arranged on an upper side of the at least one base body plate (100a, para. [0087]) and end faces (28 [end faces]) of which generate a burls support plane (plane of 28) for supporting the component (W [substrate], para. [0087]), producing an electrode device (22, 34-36) which comprises a layered structure of an insulator layer (35 [second further layer/SiOx layer]) and a dielectric layer (22 [first layer/electrical isolation layer]) with an electrode layer (34 [first further layer/metal lines]) which is arranged between the insulator layer (35) and the dielectric layer (22, para. [0119]), wherein the electrode device (22, 34-36)  has openings (see fig. 18-20) for receiving the burls (106), and
LaFarre discloses connecting the electrode device (22, 34-36) to the base body (100a, para. [0114]), wherein burls (106) protrude through the openings in the electrode device (22, 34-36, Fig. 18-20), wherein the method further comprises the steps:
producing a composite from an insulator disk (35), which is provided for the formation of the insulator layer (35), and a dielectric disk (22) which is provided for the formation of the dielectric layer (22), with the electrode layer (34) arranged between the insulator disk (35) and the dielectric disk (22, para. [0114]), with a deepening of 
Claim 11: LaFarre discloses wherein the production of the composite of the insulator disk (34) and the dielectric disk (22) comprises the steps: joining the insulator disk and the dielectric disk to the electrode layer arranged therebetween, and thinning the insulator disk in order to form the insulator layer (para. [0102-0103], LaFarre).
Claim 12:
Claim 15: LaFarre discloses wherein a holding apparatus (100 [object holder], Fig. 18) is produced which is configured for the electrostatic holding of a semiconductor wafer (para. [0093], LaFarre).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaFarre as applied to claims 10-12, 15 above, and further in view of US 4,502,094 to “Lewin.”
Claims 13-14: LaFarre does not disclose (claim 13) wherein the thinning of the dielectric disk comprises: thinning the dielectric disk by lapping and polishing until the end faces of the burls are uncovered, and further thinning the dielectric disk by etching until a pre-determined gap spacing is formed between the burls support plane and the surface of the dielectric layer; (claim 14) further comprising the step of removing material from the adhesive in the spacing between the burls and the electrode device until surfaces of the adhesive and of the dielectric layer are formed aligned with one another between the burls. Yet LaFarre discloses in alternative embodiment, applying the adhesive to the main body (100a) in the region between the projections and the composite structure (para. [0102]). 
However Lewin teaches applying a dielectric insulating layer (30, Fig. 3) and then machining it back flat so that it does not protrude above the surface of the support (29 of 25/23), for the purpose of the wafer (1) being spaced apart from the layer (30) to secure the wafer for processing (col. 5, lines 65-67) and/or simplifying manufacture of the electrostatic chuck (col. 3, lines 17-21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filling and aligning of components as taught by Lewin with motivation to space apart the wafer from the layer and/or simplifying manufacture of the electrostatic chuck.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 16/504,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.  More specifically, although the language of the claims of the instant application and the copending application are not identical, the subject matter represented by the language of the aforementioned claims is the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718